UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number: 000-50478 NEXSTAR BROADCASTING GROUP, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 23-3083125 (State of Incorporation or Organization) (I.R.S. Employer Identification No.) 5215 N. O’Connor Blvd., Suite 1400, Irving, Texas (Address of Principal Executive Offices) (Zip Code) (972) 373-8800 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that it was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (check one): Largeacceleratedfiler ¨ Acceleratedfiler x Non-accelerated filer ¨ Smallerreportingcompany ¨ (Do not check if a smaller reporting company) Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox As of May 7, 2013, the registrant had 29,358,835 shares of ClassA Common Stock and no shares of Class B Common Stock outstanding. TABLE OF CONTENTS Page PARTI FINANCIAL INFORMATION ITEM1. Financial Statements (Unaudited) Condensed Consolidated Balance Sheets as of March 31, 2013 and December 31, 2012 1 Condensed Consolidated Statements of Operations for the three months ended March 31, 2013 and 2012 2 Condensed Consolidated Statement of Changes in Stockholders’ Equity for the three months ended March 31, 2013 3 Condensed Consolidated Statements of Cash Flows for the three months ended March 31, 2013 and 2012 4 Notes to Condensed Consolidated Financial Statements 5 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 26 ITEM 3. Quantitative and Qualitative Disclosures about Market Risk 32 ITEM 4. Controls and Procedures 32 PARTII OTHER INFORMATION ITEM 1. Legal Proceedings 33 ITEM1A. Risk Factors 33 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 33 ITEM 3. Defaults Upon Senior Securities 33 ITEM4. Mine Safety Disclosures 33 ITEM 5. Other Information 33 ITEM 6. Exhibits 33 PART I. FINANCIAL INFORMATION ITEM I. Financial Statements NEXSTAR BROADCASTING GROUP, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands, except share information, unaudited) March 31, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $2,187 and $1,965, respectively Current portion of broadcast rights Prepaid expenses and other current assets Total current assets Property and equipment, net Broadcast rights Goodwill FCC licenses FCC licenses of Mission Other intangible assets, net Deferred tax assets, net Other noncurrent assets, net Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Current portion of debt $ $ Current portion of broadcast rights payable Accounts payable Accrued expenses Taxes payable Interest payable Deferred revenue Amount payable to seller for acquisition of station - Other liabilities of Mission Other liabilities Total current liabilities Debt Broadcast rights payable Other liabilities of Mission Other liabilities Total liabilities Commitments and contingencies Stockholders' equity: Preferred stock - $0.01 par value, 200,000 shares authorized; none issued and outstanding at each of March 31, 2013 and December 31, 2012 - - Class A Common stock - $0.01 par value, 100,000,000 shares authorized; 25,471,748and 21,677,248 shares issued and outstanding at March 31, 2013 and December 31, 2012, respectively Class B Common stock - $0.01 par value, 20,000,000 shares authorized; 4,252,471and 7,702,471 shares issued and outstanding at March 31, 2013 and December 31, 2012, respectively 43 77 Class C Common stock - $0.01 par value, 5,000,000 shares authorized; none issued and outstanding at each of March 31, 2013 and December 31, 2012 - - Additional paid-in capital Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying Notes are an integralpart of these Condensed Consolidated Financial Statements. 1 NEXSTAR BROADCASTING GROUP, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share information, unaudited) Three Months Ended March 31, Net revenue $ $ Operating expenses (income): Direct operating expenses, excluding depreciation and amortization Selling, general, and administrative expenses, excluding depreciation and amortization Amortization of broadcast rights Amortization of intangible assets Depreciation Loss (gain) on asset disposal, net 7 ) Total operating expenses Income from operations Interest expense, net ) ) Other expense ) - Income before income taxes Income tax expense ) ) Net income $ $ Net income per common share: Basic $ $ Diluted $ $ Weighted average number of common shares outstanding: Basic Diluted The accompanying Notes are an integral part of these Condensed Consolidated Financial Statements. 2 NEXSTAR BROADCASTING GROUP, INC. CONDENSED CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS' EQUITY For the Three Months Ended March 31, 2013 (in thousands, except share information, unaudited) Common Stock Additional Total Preferred Stock Class A Class B Class C Paid-In Accumulated Stockholders' Shares Amount Shares Amount Shares Amount Shares Amount Capital Deficit Equity Balance as of December 31, 2012 - $ - $ $ 77 - $ - $ $ $ Stock-based compensation expense - Exercise of stock options - - 4 - Conversion of Class B common stock to Class A common stock - - 34 - Common stock dividends paid - Tax benefit from exercises of stock options - Net income - Balance as of March 31, 2013 - $ - $ $ 43 - $ - $ $ $ The accompanying Notes are an integral part of these Condensed Consolidated Financial Statements. 3 NEXSTAR BROADCASTING GROUP, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands, unaudited) Three Months Ended March 31, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Deferred income taxes ) Provision for bad debts and allowances Depreciation of property and equipment Amortization of intangible assets Amortization of debt financing costs Amortization of broadcast rights, excluding barter Payments for broadcast rights ) ) Loss (gain) on asset disposal, net 7 ) Deferred gain recognition ) ) Amortization of debt discount Amortization of deferred representation fee incentive ) ) Stock-based compensation expense Changes in operating assets and liabilities, net of acquisitions: Accounts receivable ) Prepaid expenses and other current assets 89 Other noncurrent assets (5
